Appeal from a judgment of the Supreme Court at Special Term, entered June 26, 1973 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to direct respondent to credit him with 33 months credit for good conduct against his minimum sentence. Petitioner was convicted of the crimes of robbery first, burglary second, and possession of weapons, dangerous instruments and appliances, and, on January 21, 1969, he was sentenced to an indeterminate sentence of eight years and four months to 25 years. The crimes were committed on May 30, 1968. Former sections 212 and 230 of the Correction Law, when repealed by chapter 476 of the Laws of 1970, continued good time credit against minimum sentences only to offenses committed prior to September 1, 1967. Therefore, the statute is not ex post facto as urged by petitioner and the petition was properly dismissed (McGinnis v. Royster, 410 U. S. 263). Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Cooke, Kane and Main, JJ., concur.